DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each radially extending portion only has an electrical coil associated with one side of it” (Claim 15, the disclose and figures show that each primary pole 101 has a coil 102 on one side and a second coil 107 on the other) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suntharalingam et al. [US 20180083519].
Claim 1, Suntharalingam et al. discloses an electric motor [200b; figures 2b, 3b and 5] comprising: a stator core [500/217] including a number of individually-formed primary poles [520a-520f/211/311], each primary pole including a radially extending portion [511/211/311] and a base portion [514/214/314], the base portions being coupled together to form the stator core [500; paragraph 0089], and the radially extending portions defining an inner cavity [figures 2b, 3b and 5]; wherein the primary poles [211/311/511] comprise electrical coils [218/318] that wind around the base portions [214/514] by repeatedly cycling between the outside [218o] of the stator core to the inside [218i] of the stator core [paragraph 0065; figures 2b and 3b], each primary pole only having one such coil associated therewith [figures 2b and 3b]; and a rotor core [213] comprising a hub with a number of poles [212] extending radially therefrom [figure 2], the rotor sized to rotate inside the inner cavity of the stator [figure 1].  
Claim 5, Suntharalingam et al. discloses the electric motor of claim 1, further comprising a housing [not shown in figures 2, 3 or 5; paragraphs 0014 and 0022; 723 in figures 7] that covers the outside portions of the coils.  
Claim 6, Suntharalingam et al. discloses the electric motor of claim 1, wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made from ferromagnetic material and interconnected, this magnetic flux sharing would inherently occur].  
Claim 15, Suntharalingam et al. discloses the electric motor of claim 1, wherein each radially extending portion [211/311/511]only has an electrical coil [218/318] associated with one side of it [as shown in figure 2b and 3b, each radially extending portion 211/311/511 has only one coil 218/318 on one side].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Suntharalingam et al. [US 20180083519] in view of Kim et al. [US 2013/0221889].
Claim 3, Suntharalingam et al. discloses the electric motor of claim 1, wherein the segmented stator can be formed from various shaped core pieces [figures 4, 5, 6C, 6D6E and 6F] wherein the coil [218/318] for each pole being wrapped around the base portion [514/214].
Suntharalingam et al. fails to teach with the exception of the primary poles are C-shaped, including base a portion and two members extending radially inwards from the base portion, each pole including a primary coil that is wrapped around the base portion.  
Kim et al. teaches an electric motor [figure 3] comprising a segmented core made from segments [300a] as c-shaped poles [figure 3] including base a portion [310a] and two members [320a] extending radially inwards from the base portion [310a], each pole including a primary coil that is wrapped around the base portion.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary poles of Suntharalingam et al. to have primary poles that are C-shaped as taught by Kim et al. to change the magnetic pattern created by the yoke since a simple substitution of one known element for another [in this case changing the core shape of Suntharalingam et al. to create a C-shaped segment as taught by Kim et al.], producing a predictable result, renders the claim obvious.
Claim 4, Suntharalingam et al. discloses the electric motor of claim 3, wherein the magnetic flux generated by one of the primary poles travels circumferentially around the rotor core from one rotor pole to an adjacent rotor pole [the poles are made from ferromagnetic material and interconnected, this magnetic flux sharing would inherently occur].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Prudham [US 2009/0174280].
Claim 7, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  
Prudham teaches an electric moto wherein the stator core can be made from poles of the same size [figures 2 and 3] or with a set of alternating wide (primary) poles and narrow (secondary) poles [figure 1, 4 and 7], wherein the use inclusion of narrow poles make it possible to obtain very low thread friction torques [paragraphs 0019-0020].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the narrow (secondary) poles of Prudham into the electric motor of Suntharalingam et al. resulting in the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles as taught by Prudham in order to obtain very low thread friction torques [paragraphs 0019-0020].

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] soley as an evidentiary reference.
Claim 7, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of wherein the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles.  
Li et al. teaches an electric motor [figure 2] comprising: a stator core [2] including a number of individually-formed primary poles [8], each primary pole [8] including a radially extending portion, a number of individually-formed secondary poles [9/10] positioned between the primary poles [8] and a base portion [figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the individually-formed secondary poles of Li et al. into the electric motor of Suntharalingam et al. resulting in the stator core comprises a number of individually-formed secondary poles, the secondary poles positioned between the primary poles in order to obtain very low thread friction torques [as evidenced by Prudham paragraphs 0019-0020].
Claim 9, Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. discloses that the primary poles are attached to the intervening secondary poles to form the stator core [figure 5].  
Claim 10 Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. discloses that at least one of the secondary poles [9/10] has a radially extending member and a base portion [figure 5].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Li et al. [US 2009/0108699] with Prudham [US 2009/0174280] (as an evidentiary reference), as applied to claim 7 above, and further in view of Seki et al. [US 2013/0200742].
Claim 8, Suntharalingam et al. as modified discloses the electric motor of claim 7, wherein Li et al. teaches that the secondary poles [9/10] comprise coils [windings; abs].
Suntharalingam et al. as modified fails to specifically describe the direction in which the coils are wound, coils that wind radially relative to the rotor core from the outside of the stator core to the inside of the stator core.
Seki et al. teaches that the coil in a segmented rotor core can be wound onto the tooth [24] of a stator core segment [42] from the radial direction outside [paragraph 0228] with winding machine [100; figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to wind the coils on the secondary poles of Suntharalingam et al. as modified from the radial outside toward the radial inside as taught by Seki et al. in order to obtain a desired magnetic field based on a specified current direction since it was known in the art that the coil could be wind in the claimed direction as taught by Seki et al [paragraph 0228].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suntharalingam et al. [US 20180083519] in view of Lobo et al. [2015/0372543].
Claim 14, Suntharalingam et al. discloses the electric motor of claim 1, with the exception of at least one of the primary poles comprises a number of stamped pieces that have been assembled together to form the pole.
Lobo et al. further teaches that an electric machine wherein it is known that a stator [28] can be made from a plurality of identical stator laminations [56] fabricated from multiple punched layers of stamped metal such as steel or alternatively as a solid core [paragraph 0024].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the stator of Suntharalingam et al. from a number of stamped pieces that have been assembled together as further taught Lobo et al. as this was well known in the art [Lobo et al. paragraph 0024], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments, filed 08/16/2022, with respect to the rejection(s) of currently amended claim(s) 1, 3-10 and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of alternative embodiments of the electric motor [200b] shown in Figures 2b, 3b and 5 of Suntharalingam.  This alternative embodiment disclosed in Figures 2b and 3b, has 6 primary poles [211/311] and 6 coils [218/318], therefore each primary coil [218/318] is wound around the base portion [214/514] between an inside portion [218i/318i] and an outside portion [218o/318o].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the coils are simultaneous activated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant contends that the core configuration of Kim does not cover the claimed C- shaped core.  This is the same argument presented in the previous response, with no traversal of the previous Examiner’s response.  
“Every configuration of Kim, however, uses a yoke 110 with two inwardly extending poles 120. See Fig. 1-6 and 8-10. Moreover, there are separate windings 130 are around each pole 120. Thus, not only does the yoke not have the correct shape, it is wound incorrectly.“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Suntharalingam et al. discloses various mutli-part core configurations in figures 4, 5, 6C, 6D, 6E and 6F, it just fails to teach a C-shaped arrangement.  Kim is relied upon to teach that a stator core can be constructed from a multi-part arrangement using C-shaped segments.  The coil arrangement is disclosed by the primary reference Suntharalingam et al. wherein there is an equal number of primary pole and coil and the combination teaches the claimed invention.
Applicant contends that the core configuration of Kim would be difficult to implement.  This is the same argument presented in the previous response, with no traversal of the previous Examiner’s response.  
Moreover, it would be quite difficult to implement Suntharalingam's configuration of two base wound coils for each pole 120 using Kim's yoke configuration. There is just little room on Kim's yoke to accomplish this. And if one were to extend the ends of Kim's yoke 110, it would drive it farther away from being C-shaped, not to mention violating the claimed limitation of only having one coil per pole. “

In response to applicant's argument that “it would be quite difficult to implement Suntharalingam's configuration of two base wound coils for each pole 120 using Kim's yoke configuration”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Simplicity is not a requirement in an obviousness rejection, although it might by difficult to wind the coils of Suntharalingam et al. onto the C-shaped core of Kim, this does not preclude the combination.  It is not a bodily incorporation of the C-shape core of Kim, jus the idea of utilizing a C-shaped core.  This means dimensions of C-shaped core segments could be changed such as increasing the space between the two primary poles in the C-shape core segment to accommodate/facilitate the adjacent windings as disclosed by Suntharalingam et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837